DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8 is directed to “An image processing program for causing a computer…” (i.e., a computer code or software).   Computer programs are not physical things.  They are neither computer components nor statutory processes, as they are not "acts" being performed.  MPEP 2106.  
Note:  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077, Off. Gaz. Pat. Office 24 (April 21, 1987).
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “an image converter configured to calculate a specific susceptibility image representing the magnetic susceptibility of the specific tissue on the basis of the specific tissue image, and to calculate 20a post-subtraction susceptibility image on the basis of the post-subtraction frequency image” in combination with the other limitations set forth in claim 1.
Regarding independent claim 7, the prior art does not teach and/or suggest “an image conversion step for calculating a specific susceptibility image representing the magnetic susceptibility of the specific tissue on the 10basis of the specific tissue image, and calculating a post-subtraction susceptibility image on the basis of the post-subtraction frequency image” in combination with the other limitations set forth in claim 7.
Regarding independent claim 9, the prior art does not teach and/or suggest “an image converter configured to calculate a specific susceptibility image representing the magnetic susceptibility of the specific tissue on the basis of the specific tissue image, and to calculate 10a post-subtraction susceptibility image on the basis of the post-subtraction frequency image” in combination with the other limitations set forth in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Satoh, et al. (US 2019/0076049) teaches a magnetic resonance imaging device with a susceptibility calculation program.
Shiodera, et al. (US 10,429,466) teaches a MRI apparatus that generates a quantitative susceptibility image.
Sakashita (US 10,905,354) teaches a MRI apparatus that generates a susceptibility image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 28, 2022